DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE amendments/arguments for U.S. Application No. 16/009970 filed on November 10, 2021.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.


	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments
3.	The applicant’s arguments have been considered but are not persuasive. 

	On Pg. 8 of remarks, in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues “In rejecting the limitation directed to receiving an indication of an action performed by a first user using a feature, the Office Action cited to paragraph [0073] of Boone stating that pressing the "finish button is seen as the action performed by the first user for completing the document."4 As amended, claim 1 clarifies that the indication of the action performed is with respect to using a feature to edit a document. Further still, the feature is one of a set of features unique to the application for which the second user is unfamiliar with. A finish button clearly is not the same as a feature of a set of one or more features unique to the application that is used to edit the document. Therefore, Boone fails to teach this limitation of claim 1.”

Applicant’s arguments with respect to claim(s) 1, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

On Pg. 8 of remarks, in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Further with respect to the element directed to retrieving a user profile data structure for the first user, the Office Action relied on Qureshi and alleged that the "help provider is seen as the user profile data structure of the first user. The help provider is the 

Examiner replies that Qureshi does teach this limitation. In addition to the cited sections Col. 20 Lines 59-65 Qureshi discloses searching help providers to locate a match. In addition Fig. 10, discloses a set of experts/helpers, and since the experts/helpers are stored data used in matching modules to match an expert/helper with a user, it’s obvious to a person of ordinary skill in the art at the time of the invention that the expert/helpers are stored in a data structure, the data structure is seen as a database. Fig. 10 and Col. 20 Lines 55-59 and Col. 21 Lines 5-10 Qureshi discloses a user finding a help provider to help complete projects for the user.  Projects are seen as documents. The help provider is seen as the user profile data structure of the first user.  The help provider is the first user.  The user receiving the help is the second user.

On Pg. 9 of remarks relating to 35 U.S.C. 103, regarding claim 1, Applicant states “With respect to the feature rating, the Office Action relied on Qureshi indicating that a rating score in proofreading and editing "is seen as the quantitative objective rating since the number of stars is quantitative and the number given (1-5 stars) is an objective amount. The help provider having rating scores in proofreading and editing is seen as the qualitative subjective ratings, since the skill of proofreading and editing is subject."6 However, proofreading and editing is not a feature/functionality of the application that the first user used to edit the document, nor do the ratings of Qureshi indicate a proficiency 

Examiner replies that Qureshi does teach this limitation. The phrase “comprising both a quantitative objective rating and a qualitative subjective rating” is broad. In addition to the cited sections, Fig. 10, Col. 21 and Lines 5-10, 25-30 and lines 40-45 Qureshi discloses the user searching for a help provider that is proficient in writing and economics and has a rating of at least 4 stars. The help provider also has a ratings score in proofreading and editing.  The number of 4 stars is seen as the quantitative objective rating since the number of stars is quantitative and the number given, (1-5 stars) is an objective amount.  The help provider having rating scores in proofreading and editing is seen as the qualitative subjective ratings, since the skill of proofreading and editing is subject. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




6.	Claims 1-3, 6, 7, 8, 9, 11, 12, 13, 14, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. U.S. Patent No. 7,848,971 (herein as ‘Mori’), and further in view of Harris et al. U.S. Patent Application Publication No. 2015/0200893 (herein as ‘Harris’) and Qureshi et al. U.S. Patent No. 8,666,961 (herein as ‘Qureshi’).

As to claim 1 Mori teaches a method comprising:
Mori teaches receiving a request, from a second user, for assistance with editing a document using a feature of an application that the second user is unfamiliar with (Col. 4 Lines 58-61 Mori discloses a user accessing a software product associated with an online financial document. Col. 5 Lines 2-6 Mori discloses the user requesting assistance while completing the online financial document. The request message is sent to a support agent that is trained to provide assistance with the document. The request needing assistance is seen as the feature of the application that the user is unfamiliar with);  
the feature being a part of a set of one or more features unique to the application being used to edit the document (Col. 5 Lines 14-19 Mori discloses the user seeking basic questions regarding certain field texts.  The features are seen as certain field texts. Certain field texts are seen as set of one or features unique to the application being used to edit the document);
matching the second user with a first user based on the first user being an expert using the feature (Col. 5 Lines 10-15 Mori discloses the user choosing various levels of expertise depending on the type of questions the user asks. Col. 5 Lines 24-21 Mori discloses the user choosing or being assigned a support agent);
Mori teaches receiving an indication of an action performed by the first user using the feature of the application to edit the document on behalf of the second user, the feature being a functionality of the application that is used by the first user to edit the document (Col. 5 Lines 35-40 Mori discloses the support agent taking control of the user’s display screen to complete portions of the online financial document. The portions being completed are seen as text fields.  The text fields are seen as features);
Mori does not teach but Quershi teaches querying a database to retrieve a user profile data structure for the first user (Fig. 10 and Col. 20 Lines 55-59 and Col. 21 Lines 5-10 Qureshi discloses a user finding a help provider to help complete projects for the user.  Projects are seen as documents. The help provider is seen as the user profile data structure of the first user.  The help provider is the first user.  The user receiving the help is the second user);
the user profile data structure identifying a set of ratings for the user, including a feature rating for a feature of the features of the application that the first user used to edit the document (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the system using the ratings/rankings assigned to the providers based upon performance to determine whether to continue permitting the help providers to 
the feature rating indicating a proficiency of the first user with using the feature of the application to edit the document and comprising both a quantitative objective rating and a qualitative subjective rating; (Fig. 10, Col. 21 and Lines 5-10, 25-30 and lines 40-45 Qureshi discloses the user searching for a help provider that is proficient in writing and economics and has a rating of at least 4 stars. The help provider also has a ratings score in proofreading and editing.  The number of 4 stars is seen as the quantitative objective rating since the number of stars is quantitative and the number given, (1-5 stars) is an objective amount.  The help provider having rating scores in proofreading and editing is seen as the qualitative subjective ratings, since the skill of proofreading and editing is subject);
Mori and Quershi are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the recording user profiles of Quershi, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to allow help providers to effectively extend their certified expertise to additional areas as the provider’s qualifications improve (Col. 20 Lines 64-67 Quershi).
Mori in combination with Quershi does not teach but Harris teaches receiving an assessment, from the second user, of the first user use of the feature with respect to editing the document by the first user (Par. 0025 Harris discloses a second user receiving the edit content as a subject message and indicating the request may be posted 
and updating both the quantitative objective rating component of the feature rating for the feature based on performance of the action using the feature and a the qualitative subjective rating component of the feature rating for the feature based on the assessment (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).
Mori and Harris are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the collaboration of Harris, to facilitate assistance with a limited portion of a document. The suggestion/motivation to combine is that it would be obvious to try in order to allow users that are less familiar with a subject, the ability to locate people that would provide the most useful help regarding the subject (Par. 0003 Harris).


As to claim 2 Mori in combination with Quershi and Harris teaches each and every limitation of claim 1.
further comprising:
accessing a user identification for the first user with respect to a third-party data store, transmitting a rating request to the third-party data store using the user identification (Par. 0048 Harris discloses providing the user with an opportunity to rate the collaborator. The collaborator being rated is seen as the third-party data store. The user is seen as the first user);
based on a response message from the third-party store, updating the feature rating (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator).

As to claim 3 Mori in combination with Quershi and Harris teaches each and every limitation of claim 1.
In addition Harris teaches wherein multiple versions of the feature rating are stored for the first user, the multiple versions segmented according to user characteristics (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component).


In addition Harris teaches Harris teaches accessing a log of activities of a first user that is completing a document of an application on behalf of a second user (Par. 0021 Harris discloses detecting a sequence of user actions. The sequence of user actions is seen as log of the activities performed by the first user.  Par. 0023 Harris discloses identifying a collaborator based upon the subject areas and documents that are associated with a collaborator.  The documents are seen as the log of activities. The collaborator is seen as the firs user); 
the log of the activities comprising a data store with telemetry data indicating actions taken by the first user using features of the application to complete the document for the second user (Par. 0021 Harris discloses detecting a sequence of user actions. Par. 0039 Harris discloses a user is able to make a request for collaboration for a document. Par. 0046 Harris discloses a collaborator responding to a request to access/edit a document requested by a user);
wherein the log identifies a creation of an object with respect to the application (Par. 0021 Harris discloses a user generating a message in response to a request. Par. 0021 Harris discloses detecting a sequence of user actions).

As to claim 7 Mori in combination with Quershi and Harris teaches each and every limitation of claim 6.
In addition Harris teaches wherein the object is written content describing the feature (Par. 0021 Harris discloses a user describing the request feature action).

As to claim 8 Mori in combination with Quershi and Harris teaches each and every limitation of claim 7.
In addition Harris teaches further comprising: receiving a rating of the written content by a third user; and updating the feature rating based on the rating of the written content by the third user (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).

As to claim 9 Mori in combination with Quershi and Harris teaches each and every limitation of claim 1.
In addition Harris teaches further comprising: receiving a rating of the second user from the first user; and updating a user profile data structure of the second user based on the received rating of the second user (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).

As to claim 11 Mori teaches a system comprising: at least one processor (Col. 7 Lines 15-16 discloses a processor);
and a storage device comprising instructions, which when executed by the at least one processor, configure the at least one processor to perform operations: (Col. 7 Lines 15-16 Mori discloses a storage);
Mori teaches receiving a request, from a second user, for assistance with editing a document using a feature of an application that the second user is unfamiliar with (Col. 4 Lines 58-61 Mori discloses a user accessing a software product associated with an online financial document. Col. 5 Lines 2-6 Mori discloses the user requesting assistance while completing the online financial document. The request message is sent to a support agent that is trained to provide assistance with the document. The request needing assistance is seen as the feature of the application that the user is unfamiliar with);  
the feature being a part of a set of one or more features unique to the application being used to edit the document (Col. 5 Lines 14-19 Mori discloses the user seeking basic questions regarding certain field texts.  Certain field texts are seen as set of one or features unique to the application being used to edit the document);
matching the second user with a first user based on the first user being an expert using the feature (Col. 5 Lines 10-15 Mori discloses the user choosing various levels of expertise depending on the type of questions the user asks. Col. 5 Lines 24-21 Mori discloses the user choosing or being assigned a support agent);
Mori teaches receiving an indication of an action performed by the first user using the feature of the application to edit the document on behalf of the second user, the feature being a functionality of the application that is used by the first user to edit the document (Col. 5 Lines 35-40 Mori discloses the support agent taking 
Mori does not teach but Quershi teaches querying a database to retrieve a user profile data structure for the first user (Fig. 10 and Col. 20 Lines 55-59 and Col. 21 Lines 5-10 Qureshi discloses a user finding a help provider to help complete projects for the user.  Projects are seen as documents. The help provider is seen as the user profile data structure of the first user.  The help provider is the first user.  The user receiving the help is the second user);
the user profile data structure identifying a set of ratings for the first user, including a feature rating for the features of the application that the first user used to edit the document (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the system using the ratings/rankings assigned to the providers based upon performance to determine whether to continue permitting the help providers to provide help services. The providers is ranked based upon specific categories.  The specific categories are seen as features of the application);
the feature rating indicating a proficiency of the first user with using the feature of the application to edit the document and comprising both a quantitative objective rating and a qualitative subjective rating (Fig. 10, Col. 21 and Lines 5-10, 25-30 and lines 40-45 Qureshi discloses the user searching for a help provider that is proficient in writing and economics and has a rating of at least 4 stars. The help provider also has a ratings score in proofreading and editing.  The number of 4 stars is seen as the quantitative objective rating since the number of stars is quantitative and the number 
Mori and Quershi are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the recording user profiles of Quershi, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to allow help providers to effectively extend their certified expertise to additional areas as the provider’s qualifications improve (Col. 20 Lines 64-67 Quershi).
Harris teaches receiving an assessment, from the second user, of by the first user use of the feature with respect to editing the document by the first user (Par. 0025 Harris discloses a second user receiving the edit content as a subject message and indicating the request may be posted publicly);
and updating both the quantitative objective rating component of the feature rating for the feature based on performance of the action using the feature and a qualitative subjective rating component of the feature rating for the feature based on the assessment (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).



As to claim 12 Mori in combination with Quershi and Harris teaches each and every limitation of claim 1.
In addition Harris teaches the operations further comprising: accessing a user identification for the first user with respect to a third-party data store; transmitting a rating request to the third-party data store using the user identification (Par. 0048 Harris discloses providing the user with an opportunity to rate the collaborator. The collaborator being rated is seen as the third-party data store. The user is seen as the first user);
based on a response message from the third-party store, updating the feature rating (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator).

As to claim 13 Mori in combination with Quershi and Harris teaches each and every limitation of claim 11.
In addition Harris teaches wherein multiple versions of the feature rating are stored for the first user, the multiple versions segmented according to user characteristics (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component).

As to claim 16 Mori teaches a computer-readable storage device comprising instructions, which when executed by at least one processor, configure the at least one processor to perform operations comprising:
Mori teaches receiving a request, from a second user, for assistance with editing a document using a feature of an application that the second user is unfamiliar with (Col. 4 Lines 58-61 Mori discloses a user accessing a software product associated with an online financial document. Col. 5 Lines 2-6 Mori discloses the user requesting assistance while completing the online financial document. The request message is sent to a support agent that is trained to provide assistance with the document. The request needing assistance is seen as the feature of the application that the user is unfamiliar with);  
the feature being a part of a set of one or more features unique to the application being used to edit the document (Col. 5 Lines 14-19 Mori discloses the 
matching the second user with a first user based on the first user being an expert using the feature (Col. 5 Lines 10-15 Mori discloses the user choosing various levels of expertise depending on the type of questions the user asks. Col. 5 Lines 24-21 Mori discloses the user choosing or being assigned a support agent);
Mori teaches receiving an indication of an action performed by the first user using the feature of the application to edit the document on behalf of the second user, the feature being a functionality of the application that is used by the first user to edit the document (Col. 5 Lines 35-40 Mori discloses the support agent taking control of the user’s display screen to complete portions of the online financial document. The portions being completed are seen as text fields.  The text fields are seen as features);
Harris does not teach but Quershi teaches querying a database to retrieve a user profile data structure for the first user (Fig. 10 and Col. 20 Lines 55-59 and Col. 21 Lines 5-10 Qureshi discloses a user finding a help provider to help complete projects for the user.  Projects are seen as documents. The help provider is seen as the user profile data structure of the first user.  The help provider is the first user.  The user receiving the help is the second user);
the user profile data structure identifying a set of ratings for the user, including a feature rating for the feature of the application that the user used to edit the document (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the system using the ratings/rankings assigned to the providers based upon performance to 
the feature rating indicating a proficiency of the first user with the feature of the application and comprising both a quantitative objective rating and a qualitative subjective rating (Fig. 10, Col. 21 and Lines 5-10, 25-30 and lines 40-45 Qureshi discloses the user searching for a help provider that is proficient in writing and economics and has a rating of at least 4 stars. The help provider also has a ratings score in proofreading and editing.  The number of 4 stars is seen as the quantitative objective rating since the number of stars is quantitative and the number given, (1-5 stars) is an objective amount.  The help provider having rating scores in proofreading and editing is seen as the qualitative subjective ratings, since the skill of proofreading and editing is subject);
Harris and Quershi are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Quershi, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to allow help providers to effectively extend their certified expertise to additional areas as the provider’s qualifications improve (Col. 20 Lines 64-67 Quershi).
Harris teaches receiving an assessment, from the second user, of the first user use of the feature with respect to editing of the document by the first user 
and updating both the quantitative objective rating component of the feature rating for the feature based on performance of the action using the feature and a subjective rating component of the feature rating for the feature based on the assessment (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).
Mori and Harris are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the collaboration of Harris, to facilitate assistance with a limited portion of a document. The suggestion/motivation to combine is that it would be obvious to try in order to allow users that are less familiar with a subject, the ability to locate people that would provide the most useful help regarding the subject (Par. 0003 Harris).

As to claim 17 Mori in combination with Quershi and Harris teaches each and every limitation of claim 16.
In addition Harris teaches the operations further comprising: accessing a user identification for the first user with respect to a third-party data store; transmitting a rating request to the third-party data store using the user identification (Par. 0048 
based on a response message from the third-party store, updating the first feature rating (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator).


As to claim 18 Mori in combination with Quershi and Harris teaches each and every limitation of claim 16.
In addition Harris teaches wherein multiple versions of the feature rating are stored for the first user, the multiple versions segmented according to user characteristics (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component).

7.	Claims 4, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. U.S. Patent No. 7,848,971 (herein as ‘Mori’), and further in view of Harris et al. U.S. Patent Application Publication No. 2015/0200893 (herein as ‘Harris’) and .


As to claim 4 Mori in combination with Quershi and Harris teaches each and every limitation of claim 3.
Mori in combination with Quershi and Harris does not teach but Rajwat teaches further comprising: accessing user characteristics of the second user, the user characteristics including an age of the second user (Par. 0083 Rajwat discloses the user characteristics includes the user age);
and updating a version of the feature rating from the multiple versions of the feature rating in accordance with the age of the second user (Par. 0083 Rajwat discloses the aggregate score of the user is updated based upon the age of the user).
Harris and Rajwat are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Rajwat, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to provide content that is closely related between two users (Par. 0074 Rajwat).


As to claim 14 Mori in combination with Quershi and Harris teaches each and every limitation of claim 13.
 the operations further comprising: accessing user characteristics of the second user, the user characteristics including an age of the second user (Par. 0083 Rajwat discloses the user characteristics includes the user age);
and updating a version of the feature rating from the multiple versions of the feature rating in accordance with the age of the second user (Par. 0083 Rajwat discloses the aggregate score of the user is updated based upon the age of the user).
Harris and Rajwat are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Rajwat, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to provide content that is closely related between two users (Par. 0074 Rajwat).

As to claim 19 Mori in combination with Quershi and Harris teaches each and every limitation of claim 18.
Mori in combination with Quershi and Harris does not teach but Rajwat teaches the operations further comprising: accessing user characteristics of the second user, the user characteristics including an age of the second user (Par. 0083 Rajwat discloses the user characteristics includes the user age);
and updating a version of the feature rating from the multiple versions of the feature rating in accordance with the age of the second user (Par. 0083 Rajwat discloses the aggregate score of the user is updated based upon the age of the user).
.


8.	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. U.S. Patent No. 7,848,971 (herein as ‘Mori’), and further in view of Harris et al. U.S. Patent Application Publication No. 2015/0200893 (herein as ‘Harris’) and Qureshi et al. U.S. Patent No. 8,666,961 (herein as ‘Qureshi’) and further in view of Chen et al. U.S. Patent Application Publication No. 2007/0179958.


As to claim 10 Mori in combination with Quershi and Harris teaches each and every limitation of claim 1.
Mori in combination with Quershi and Harris does not teach but Chen teaches comprising: establishing a collaborative editing session with respect to another document, over a network connection, between a third user and the first user based upon the feature rating and availability of the first user (Par. 146 Chen discloses the collaboration session is established based upon the available participants and the ranking of the participants).



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  November 19, 2021Examiner, Art Unit 2159         
                                                                                                                                                                                             /AMRESH SINGH/Primary Examiner, Art Unit 2159